DETAILED ACTION
The final office action is responsive to the amendment filed on 09/26/2022. Claims 1-20 are pending; claims 1-6, 9-15, and 18-20 are rejected; 7-8, and 16-17 are objected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2022/0109700 A1 to Guruswamy et al. (hereinafter Guruswamy) in view of U.S. Patent Application Publication 2016/0154539 A1 to Buddhiraja et al. (hereinafter Buddhiraja).

As to claim 1, Guruswamy teaches a system in a remote server for downloading a file on behalf of a client browser (Disclosed herein are techniques for protecting web applications from untrusted endpoints using remote browser isolation. In an example scenario, a browser isolation system receives a request from a client browser executing on a client device to connect with a remote application accessible via a private network. A surrogate browser is provided to facilitate communications between the client browser and the remote application. A security policy is enforced against the communications, Guruswamy, Abstract), the system including:
a processor (a processor, Guruswamy, [0041]); and
a memory device that stores program code to be executed by processor (an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor, Guruswamy, [0041]), the program code comprising:
an isolated browser controller of an isolated browser in the remote server (when Alice requests access to a page on site 110 (e.g., by clicking submit button 206), a virtual machine 304, in which a surrogate browser application 306 (e.g. isolated browser controller) is executing, is made available to browser 104, Guruswamy, [0055]-[0056]).
Guruswamy does not explicitly disclose an isolated browser engine of the isolated browser that downloads a file from a remote web server, detects the file download, and transmits an event to the isolated browser controller indicating detection of the file download at the remote server.
Buddhiraja discloses an isolated browser engine of the isolated browser that downloads a file from a remote web server, detects the file download, and transmits an event to the isolated browser controller indicating detection of the file download at the remote server (Host module 114 then notifies the guest module within the identified virtual machine of the user input. For example, if host module 114 determines that virtual machine 120B is responsible for a web page, then host module forwards the user input to guest module 124B (e.g. isolated browser engine) for processing.  Once guest module 124B receives the user input, guest module 124B will instruct VM web browser 122B (e.g. isolated browser controller) to act on the user input by performing the action associated with the user input. For example, if the user input identifies a particular location on a web page over which the user clicked a mouse button, then VM web browser 122B will navigate the mouse pointer to the same location, perform a mouse click operation, and process the results, Buddhiraja, [0058]-[0063], [0041]-[0045]. Note: Buddhiraja discloses “Once host web browser 112 receives input that identifies a target location within the file system maintained by host 110, host web browser 112 instructs a VM web browser to download the one or more files to the target location” in [0115]-[0125], thus, it is disclosed that guest module receives user input “downloading a file”, guest module will instruct corresponding VM web browser to act on the user input by performing the action of “downloading a file.” Further note: “Host 110 may be implemented on a cell phone, tablet PC, and the like, and virtual machines 120A, 120B, . . . 120N may reside in a data center or other remote location” in Buddhiraja, [0129]).
Note that Guruswamy discloses a similar behavior of the system, “[w]hen Alice interacts with the image via her browser 104, her events, such as mouse clicks and keyboard presses, are observed and transmitted by the JavaScript executing on client 102 to virtual machine 304 (310). System 302 interprets the received events (e.g., by overlaying the position of the events on Alice's rendering of the page on top of the page as seen by system 302) and surrogate browser 306 takes the corresponding actions with respect to site 110, if applicable” in [0056], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to synchronize resources of a virtualized web browser as taught by Buddhiraja to modify the system of Guruswamy in order to synchronize resources of a virtualized web browser so that the virtualized web browser provides a familiar user experience.
Guruswamy-Buddhiraja discloses
the isolated browser controller:
receives from the isolated browser engine the indication of detection of the file download at the remote server (Host module 114 then notifies the guest module within the identified virtual machine of the user input. For example, if host module 114 determines that virtual machine 120B is responsible for a web page, then host module forwards the user input to guest module 124B (e.g. isolated browser engine) for processing.  Once guest module 124B receives the user input, guest module 124B will instruct VM web browser 122B (e.g. isolated browser controller) to act on the user input by performing the action associated with the user input. For example, if the user input identifies a particular location on a web page over which the user clicked a mouse button, then VM web browser 122B will navigate the mouse pointer to the same location, perform a mouse click operation, and process the results, Buddhiraja, [0058]-[0063], [0041]-[0045]. Note: Buddhiraja discloses “Once host web browser 112 receives input that identifies a target location within the file system maintained by host 110, host web browser 112 instructs a VM web browser to download the one or more files to the target location” in [0115]-[0125], thus, it is disclosed that guest module receives user input “downloading a file”, guest module will instruct corresponding VM web browser to act on the user input by performing the action of “downloading a file”);
determines whether downloading the file to the client browser is permitted (A similar two-stage process is performed when Alice attempts to download a file from a web page (i.e., the file is transferred from the web page to the surrogate browsing system, applicable checks are performed, and the file is then transferred from the surrogate browsing system to Alice via the thin client if policy allows), Guruswamy, [0102]-[0103], [0128]-[0129]; Also disclosed in Buddhiraja, [0112]-[0125]);
responsive to determining that downloading the file to the client browser is permitted, transmits the file to the client browser (Guruswamy, [0102]-[0103], [0128]-[0129]; Also disclosed in Buddhiraja, [0112]-[0125]).

As to claim 2, Guruswamy-Buddhiraja discloses the system of claim 1, wherein the isolated browser controller further: configures the isolated browser engine to listen to file download events at the remote server on behalf of the client browser (Buddhiraja, [0113]-[0116]; Guruswamy, [0075]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to synchronize resources of a virtualized web browser as taught by Buddhiraja to modify the system of Guruswamy-Buddhiraja in order to synchronize resources of a virtualized web browser so that the virtualized web browser provides a familiar user experience.

As to claim 3, Guruswamy-Buddhiraja discloses the system of claim 1, wherein the isolated browser controller further: prior to said receives from the isolated browser engine the indication of detection of the file download at the remote server, receives a request for the file from the client browser (Guruswamy, [0102]-[0103], [0128]-[0129]).

As to claim 4, Guruswamy-Buddhiraja discloses the system of claim 1, wherein the isolated browser engine of the remote server further: transmits a request for the file; and receives the file from a remote web server in response to the request (Buddhiraja, [0113]-[0116]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to synchronize resources of a virtualized web browser as taught by Buddhiraja to modify the system of Guruswamy-Buddhiraja in order to synchronize resources of a virtualized web browser so that the virtualized web browser provides a familiar user experience.

As to claim 5, Guruswamy-Buddhiraja discloses the system of claim 1, wherein the isolated browser controller determines whether downloading the file to the client browser is permitted based on a policy configured in the remote server for at least one of: a user; a filename of the file; a file extension; or a domain of a web application (Guruswamy, [0102]-[0103], [0128]-[0129]. Note: based on user).

As to claim 6, Guruswamy-Buddhiraja discloses the system of claim 1, wherein the isolated browser controller streams the file to the client browser (Guruswamy, [0056], [0082).

As to claim 9, Guruswamy-Buddhiraja discloses the system of claim 1, wherein the isolated browser controller: prior to receiving from the isolated browser engine the indication of detection of the file download at the remote server: receives, from the client browser, a request to access a web page from a web server (Buddhiraja, [0038]); controls the isolated browser engine to access the web page from the web server in response to the request (Buddhiraja, [0038]-[0047]), wherein the webpage includes a link to the file for downloading the file (Buddhiraja, [0063]); and in response to receipt of the web page from the web server at the isolated browser engine, performs at least one of: control the isolated browser engine to render the web page, convert the web page to pixels and stream the pixels to the client browser; or transmit rendering instructions to the client browser for rendering the web page at the client browser (Buddhiraja, [0045]-[0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to synchronize resources of a virtualized web browser as taught by Buddhiraja to modify the system of Guruswamy-Buddhiraja in order to synchronize resources of a virtualized web browser so that the virtualized web browser provides a familiar user experience.

As to claims 10-15 and 18-20, the same reasoning applies mutatis mutandis to the corresponding method claim 10-15 and 18 and system claims 19-20. Accordingly, the claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guruswamy in view of Buddhiraja.

Allowable Subject Matter
Claims 7-8, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references on record do not disclose the limitations in the identified claims.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument “Buddhiraja fails to disclose an isolated browser controller and an isolated browser engine of an isolated browser in a remote server where the "isolated browser engine of the isolated browser that downloads a file from a remote web server, detects the file download, and transmits an event to the isolated browser controller indicating detection of the file download at the remote server," and where "the isolated browser controller: "receives from the isolated browser engine the indication of detection of the file download at the remote server."” On page 12-13, Examiner respectfully disagrees.
Buddhiraja’s “Host 110 may be implemented on a cell phone, tablet PC, and the like, and virtual machines 120A, 120B, . . . 120N may reside in a data center or other remote location” (see [0129]) and each of virtual machines 120A, 120B, . . . 120N comprises two components: guest module and VM web browser (see Fig. 1). Thus, guest module and VM web browser are in a data center or in a remote server. Buddhiraja further discloses how the system communicates in general: when there is an event/user input on client side, for example “a user selects a link on web page, clicks a button, submits character data entered via the keyboard, and the like, host module 114 is notified that a user is submitting user input relative to a particular location on a web page” (see [0059]), “host module 114 then notifies the guest module within the identified virtual machine of the user input” (see [0060]), and “once guest module 124B receives the user input, guest module 124B will instruct VM web browser 122B to act on the user input by performing the action associated with the user input” (see [0061]). Note that Buddhiraja discloses “once host web browser 112 receives input that identifies a target location within the file system maintained by host 110, host web browser 112 instructs a VM web browser to download the one or more files to the target location” in [0115]-[0125] and the general communication concept of Buddhiraja’s system is to utilize host module to pass information/user input to guest module and utilize guest module to pass the information/user input to VM web browser. So Buddhiraja’s guest module receives user input “downloading a file”, guest module will instruct corresponding VM web browser to act on the user input by performing the action of “downloading a file.” Therefore, Buddhiraja’s disclosure reads on claimed limitation.

Regarding Applicant’s argument “Buddhiraja does not disclose that that a VM web browser 122 detects a file download, transmits an event to the isolated browser controller indicating detection of the file download at the remote server. Applicant respectfully submits that therefore, Buddhiraja also fails to disclose that guest module 124 configures VM web browser 122 to listen to file download events and thus fails to teach or disclose the features of claim 2” on page 14, Examiner respectfully disagrees.
As stated above, in response to Applicant’s argument B,  the general communication concept of Buddhiraja’s system is to utilize host module to pass information/user input to guest module and utilize guest module to pass the information/user input to VM web browser. So Buddhiraja’s guest module receives user input “downloading a file”, guest module will instruct corresponding VM web browser to act on the user input by performing the action of “downloading a file.” Therefore, Buddhiraja’s disclosure reads on claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        10/31/2022